Broyles, C. J.
In the criminal court of Atlanta the accused was convicted of a misdemeanor, under an accusation charging him with engaging in the business of making loans of credit in amounts of $300 and less, and of charging thereon more than 8 per cent, interest per annum, without having first secured .a license from the State banking department; the accusation being based on the “sinall-loan act” (6a, L, 1920, p. 215, sections 1? 18). The de~ *478fendant obtained a writ of certiorari from the superior court of Fulton county, and upon the hearing thereof the certiorari was overruled. Upon a careful consideration of the petition for certiorari and the exhibits thereto, and the various assignments of error in the petition, this court is of the opinion that the verdict was amply authorized, if not demanded, by the evidence, and that none of the special assignments of error in the petition shows cause for a reversal of the order of the judge of the superior court overruling the certiorari. See, in this connection, Crowe v. State, 44 Ga. App. 719 (162 S. E. 849).

J udgment affirmed.

J enhins, P. J., and Lulce, J., concur.